Citation Nr: 0523002	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  01-02 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant may be considered to be the veteran's 
surviving spouse for the purposes of entitlement to 
Department of Veterans Affairs improved death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1971 to January 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which determined that 
the appellant was not the veteran's surviving spouse for the 
purposes of entitlement to Department of Veterans Affairs 
(VA) improved death pension benefits.  

For the reasons and bases addressed below, the Board 
concludes that the appellant is the veteran's surviving 
spouse for purposes of entitlement to VA improved death 
pension benefits and, to that extent, the claim is GRANTED.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in January 
1980.  They were not subsequently divorced.  

2.  The veteran and the appellant did not live together 
between approximately April 1987 and the veteran's death in 
January 1988.  

3.  The veteran's misconduct including physical abuse of the 
appellant caused the April 1987 separation.  




CONCLUSION OF LAW

The appellant is the veteran's surviving spouse for purposes 
of entitlement to VA 
improved death pension benefits.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Surviving Spouse Status

A surviving spouse of a veteran of a period of war may 
receive VA improved death pension benefits.  38 U.S.C.A. 
§ 1541 (West 2002).  Statutory entitlement to VA improved 
death pension benefits as a "surviving spouse" of the veteran 
requires that the claimant be a person of the opposite sex 
who was the spouse of the veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
except where there was a separation due to the misconduct of 
or procured by the veteran without the fault of the spouse.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2004).  
The provisions of 38 C.F.R. § 3.53 (2004) clarify that:  

  (a)  General.  The requirement that 
there must be continuous cohabitation 
from the date of marriage to the date of 
death of the veteran will be considered 
as having been met when the evidence 
shows that any separation was due to the 
misconduct of, or procured by, the 
veteran without the fault of the 
surviving spouse.  Temporary separations 
which ordinarily occur, including those 
caused for the time being through fault 
of either party, will not break the 
continuity of the cohabitation.  

  (b)  Findings of fact.  The statement 
of the surviving spouse as to the reason 
for the separation will be accepted in 
the absence of contradictory information.  
If the evidence establishes that the 
separation was by mutual consent and that 
the parties lived apart for purposes of 
convenience, health, business, or any 
other reason which did not show an intent 
on the part of the surviving spouse to 
desert the veteran, the continuity of the 
cohabitation will not be considered as 
having been broken.  State laws will not 
control in determining questions of 
desertion; however, due weight will be 
given to findings of fact in court 
decisions made during the life of the 
veteran on issues subsequently involved 
in the application of this section.  

While reviewing a claim for VA improved death pension 
benefits made by a surviving spouse, the United States Court 
of Appeals for Veterans Claims (Court) has directed that:  

Title 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.50 set forth a two-part test to 
determine whether a spouse will be deemed 
to have continuously cohabited with the 
veteran when there has been a separation.  
The spouse must not only be free of fault 
at the time of the separation, but it 
must be found that the separation "was 
due to the misconduct of, or procured by, 
the veteran."  Given the plain meaning of 
the statute and the inconsistency of 
§ 3.53(a) which eliminates the second 
part of the test, the Court holds the 
first sentence of § 3.53(a) unlawful, as 
exceeding the authority of the Secretary.  
[citation omitted.]  Pursuant to the 
first part of the test of § 101(3) and 
§ 3.50(b)(1), the surviving spouse is 
deemed to have continuously cohabited 
with the veteran if the separation was 
not due to the fault of the surviving 
spouse.  ...  The language of § 101(3) 
and § 3.50(b)(1) does not indicate that 
the without-fault requirement is a 
continuing one.  Rather, under this 
language, fault or the absence of fault 
is to be determined based on an analysis 
of conduct at the time of the separation.  
Certain conduct subsequent to the time of 
separation may be relevant in an 
appropriate case with respect to the 
question of fault at the time of 
separation, but the mere acts of seeking 
divorce and failing to reconcile are not 
in and of themselves relevant to such 
question, and, standing alone, do not 
constitute evidence of fault at the time 
of separation.  Certainly, if a spouse 
has been physically and emotionally 
abused and separates from the abuser, the 
abused spouse's acts of initiating a 
divorce and refusing to reconcile would 
not be competent evidence to demonstrate 
fault on the part of the abused spouse at 
the time of the separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  

A January 1988 Report of Casualty (DD Form 1300) indicates 
that the veteran was killed in a January 1988 motor vehicle 
accident during active service.  In her February 1988 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable) (VA Form 21-
534), the appellant reported that she had been separated from 
the veteran from June 1987 until his January 1988 death due 
to "domestic problems."  

A March 1988 written statement from the veteran's father 
conveys that the veteran had filed for divorce from the 
appellant approximately ten months prior to his death.  He 
recalled that the veteran had been given custody of the 
appellant's children who were living with him at the time of 
his death.  The veteran's father indicated that he knew 
"what [the appellant] did to my son and the children to 
cause him to file for divorce."  

In her October 1999 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534), the appellant stated that she 
had been separated from the veteran for the nine months 
preceding his demise due to "irreconcilable differences."  
In a December 1999 written statement, the appellant clarified 
that she had separated from the veteran due to domestic 
violence.  

In an undated written statement received in January 2000, K-, 
the appellant's sister, indicated that the appellant had 
separated from the veteran in April 1987 due to "domestic 
problems."  The appellant was living in her house at the 
time of the veteran's demise.  In an undated written 
statement received in January 2000, L-, the appellant's 
sister, conveyed that the appellant had separated from the 
veteran in April 1987 due to "differences."  

In her March 2001 Appeal to the Board (VA Form 9), the 
appellant clarified that she had separated from the veteran 
due to the veteran's physical abuse.  In an undated written 
statement received in June 2001, the appellant indicated that 
she had separated from the veteran prior to his death after 
he had severely beaten her.  The injuries inflicted by the 
veteran necessitated that the appellant be taken to an 
emergency room facility for treatment.  The appellant stated 
that she had left her children with the veteran as he was 
financially better able to care for them.  

In undated written statement received in June 2001, L-, 
indicated that the veteran had verbally abused the appellant 
during their marriage.  In undated written statements 
received in June 2001 and October 2001, K-, indicated that 
the veteran had physically beaten the appellant at the time 
of her April 1987 separation from the veteran.  
A June 2002 written statement from C-, the appellant's 
daughter, conveys that she had witnessed the veteran 
repeatedly beat the appellant.  In undated written statements 
received in August 2002, the appellant clarified that she had 
been severely beaten by the veteran on one occasion; military 
policemen witnessed the attack; she was taken to the hospital 
for treatment of her injuries by the military police; and she 
subsequently separated from the veteran.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The 
appellant advances on appeal that she should be considered to 
be the veteran's surviving spouse as she was legally married 
to the veteran at the time of his January 1988 death and had 
separated from him in April 1987 solely due to his severe 
physical and verbal abuse.  While the March 1988 written 
statement from the veteran's father alludes to some 
non-specific fault of the appellant in causing the April 1987 
separation, the multiple written statements from the 
appellant, her sisters, and her daughter consistently 
indicate that the separation was caused by the veteran's 
physical and verbal abuse.  The veteran's father's written 
statement does not constitute persuasive evidence sufficient 
to rebut the appellant's statements and those of her child 
and sisters, as to the reason for her separation from the 
veteran.  38 C.F.R. § 3.53(b) (2004).  Therefore, the Board 
concludes that the appellant was the veteran's surviving 
spouse for the purposes of entitlement to VA improved death 
pension benefits




II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application, the Board observes that the RO has not 
issued a VCAA notice to the appellant which informed her of 
the evidence needed to support her claim; what actions she 
needed to undertake; and how the VA would assist her in 
developing her claim.  In March and April 2001, the appellant 
requested a hearing before a VA hearing officer.  The 
requested hearing was not conducted.  However, there remains 
no issue as to the substantial completeness of the 
appellant's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Given the 
favorable resolution above, the Board finds that appellate 
review of the appellant's claim would not constitute 
prejudicial error.  


ORDER

The benefit sought on appeal is GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


